Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/724592     Attorney's Docket #: 8836S-1508 (1E-290131-US)
Filing Date: 12/23/2019; claimed foreign priority to 4/17/2019
					
Applicant: Heejung Hwang et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 8 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
includes a second lateral surface and a third lateral surface extending in a first direction intersecting a second direction, the first lateral surface extends in the second direction, the second and third lateral surfaces are parallel to each other, the first lateral surface is closer to the first thermal pillar than to the semiconductor chip, the semiconductor chip includes a fourth lateral surface, a fifth lateral surface, and a sixth lateral surface, wherein the fourth lateral surface extends in a same direction as the first lateral surface, wherein the fifth lateral surface and the sixth lateral surface extend in a same direction as the second lateral surface and the third lateral surface of the first chip stack, the fourth lateral surface is closer to the first thermal pillar than to the first chip stack, and the first heat transfer film intermediately extends between the first thermal pillar and the second and third lateral surface of the first chip stack and between the first thermal pillar and the fifth and sixth lateral surfaces of the semiconductor chip.”  Where is this detailed and shown in the specification and drawings?  For example, in figure 8, Si is shown on the side of the first chip stack 300a next to the first thermal pillar 250 and S2 is parallel to S1; and S3 is shown parallel to S4 on 300a with S3 is next to the fist thermal pillar 250, therefore, how is a second lateral surface and a third lateral surface extending in a first direction intersecting a second direction and the second and third lateral surface parallel to each other?  In figure 8, the first lateral surface S1 is closer to the first thermal pillar 250 than to the semiconductor chip 400, the semiconductor chip 400 includes a fourth lateral surface, a fifth lateral surface, and a sixth lateral surface, wherein the fourth lateral surface S1_b extends in a same direction as the first lateral surface S1, wherein the fifth lateral surface and the sixth lateral surface extend in a same direction as the second lateral surface S2 and the third lateral surface S3 of the first chip stack 300a, the fourth lateral surface is closer to the first thermal pillar 250 than to the first chip stack 300a, therefore, how is the semiconductor chip 400 includes a fourth lateral surface, a fifth lateral surface, and a sixth lateral surface, wherein the fourth lateral surface S1_b extends in a same direction as the first lateral surface S1, wherein the fifth lateral surface and the sixth lateral surface extend in a same direction as the second lateral surface S2 and the third lateral surface S3 of the first chip stack 300a?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-17, insofar as claim 8 can be understood, are rejected under 35 U.S.C. 102(a)(2) being anticipated by Chen et al. (U.S. Patent # 10,062,665 B2).
In regards to claim 1, Chen et al. (figures 1-5A) specifically figures 4A-4G show a semiconductor package, comprising: a first thermal pillar 62,66 disposed on a package substrate 52, and having an opening (within 52); a first chip stack 12 disposed on the package substrate 52 and in the opening of the first thermal pillar 62,66, and including a first lateral surface; a semiconductor chip 10 disposed on the package substrate 52 and in the opening (within 52), wherein the semiconductor chip 10 is spaced apart (by the 16 between 10 and 12) from the first chip stack 12; and a first heat transfer film 58a,58c disposed between the first thermal pillar 62,66 and the first lateral surface of the first chip stack 12.
In regards to claim 2, Chen et al. (see figure 4A) show wherein the semiconductor chip 10 includes a second lateral surface extending parallel to the first lateral surface of the first chip stack 12 and adjacent to the first thermal pillar 62,66, and the semiconductor package further comprises a second heat transfer film 58b disposed between the first thermal pillar 58a,58c and the second lateral surface of the semiconductor chip 10.
12 further includes a third lateral surface parallel to the first lateral surface, the semiconductor chip 10 further includes a fourth lateral surface parallel to the second lateral surface, and the third lateral surface of the first chip stack 12 and the fourth lateral surface of the semiconductor chip 10 are exposed by the first 58a,58c and second 58b heat transfer films.
In regards to claim 5, Chen et al. further comprising a second chip stack (other 12) disposed on the package substrate 52 and in the opening (within 52), wherein the first chip stack 12 and the second chip stack (other 12) are spaced apart from each other in a first direction, the first chip stack 12 is spaced apart from the semiconductor chip 10 in a second direction intersecting the first direction, the second chip stack (other 12) includes a second lateral surface extending in a same direction as the first lateral surface of the first chip stack 12, and the first heat transfer film 58a,58c intermediately extends between the first thermal pillar 62,66 and the second lateral surface of the second chip stack (other 12).
In regards to claim 6, Chen et al. further comprising a second chip stack (other 12) disposed on the package substrate 52 and in the opening (within 52), wherein the first chip stack 12 and the second chip stack (other 12) are spaced apart from each other in a first direction, the first chip stack 12 is spaced apart from the semiconductor chip 10 in a second direction intersecting the first direction, and the first heat transfer film 58a,58c intermediately extends between the first chip stack 12 and the second chip stack (other 12).
In regards to claim 7, Chen et al. show wherein the semiconductor chip 10 includes a second lateral surface adjacent to the first thermal pillar 62,66 and extending parallel to the first lateral surface of the first chip stack 12, and the first heat transfer film 58,58c extends between the first thermal pillar 62,66 and the second lateral surface of the semiconductor chip 10.
12 further includes a second lateral surface and a third lateral surface extending in a first direction intersecting a second direction, the first lateral surface extends in the second direction, the second and third lateral surfaces are parallel to each other, the first lateral surface is closer to the first thermal pillar 62,66 than to the semiconductor chip 10, the semiconductor chip 10 includes a fourth lateral surface, a fifth lateral surface, and a sixth lateral surface, wherein the fourth lateral surface extends in a same direction as the first lateral surface, wherein the fifth lateral surface and the sixth lateral surface extend in a same direction as the second lateral surface and the third lateral surface of the first chip stack 12, the fourth lateral surface is closer to the first thermal pillar 62,66 than to the first chip stack 12, and the first heat transfer film 58a,58c intermediately extends between the first thermal pillar 62,66 and the second and third lateral surface of the first chip stack 12 and between the first thermal pillar 62,66 and the fifth and sixth lateral surfaces of the semiconductor chip 10.
In regards to claim 9, Chen et al. show wherein the first heat transfer film 58a,58c fills a space (between 62,66 and 12) in the opening of the first thermal pillar 62,66, the first chip stack 12 further includes a second lateral surface parallel to the first lateral surface, a third lateral surface intersecting the first and second lateral surfaces, and a fourth lateral surface parallel to the third lateral surface, the semiconductor chip 10 includes a fifth lateral surface and a sixth lateral surfaces which extend in a same direction as the first lateral surface and the second lateral surface of the first chip stack 12, and a seventh lateral surface and an eight lateral surface which extend in a same direction as the third lateral surface and the fourth lateral surface of the first chip stack 12, and the first heat transfer film 58a,58c surrounds the first to fourth lateral surfaces of the first chip stack 12 and the fifth to eighth lateral surfaces of the semiconductor chip 10.
In regards to claim 10, Chen et al. (see figure 3, 4A-4G) further comprising a second thermal pillar 66b disposed between (indirectly between) the first chip stack 12 and the semiconductor chip 10, wherein the second thermal pillar 66b is spaced apart from the first thermal pillar 62,66.
100, comprising: a first chip stack 12 disposed on a package substrate 52, and including a first lateral surface and a second lateral surface; a semiconductor chip 10 disposed on the package substrate 52 and spaced apart from the first chip stack 12, wherein the semiconductor chip 10 includes a third lateral surface and a fourth lateral surface; a first thermal pillar (62,right/left 66a in figure 4A) disposed on the first lateral surface of the first chip stack 12; a first heat transfer film 58a,58c disposed between the first thermal pillar (62,right/left 66a) and the first lateral surface of the first chip stack 12; a second thermal pillar (middle 66a in figure 4A) disposed on the third lateral surface of the semiconductor chip 10; and a second heat transfer film 58b disposed between the second thermal pillar (middle 66a in figure 4A) and the third lateral surface of the semiconductor chip 10, wherein the second lateral surface of the first chip stack 12 and the fourth lateral surface of the semiconductor chip 10 are exposed by the first 58a,58c and second 58b heat transfer films.
In regards to claim 12, Chen et al. show wherein the second lateral surface of the first chip stack 12 and the fourth lateral surface of the semiconductor chip 10 are adjacent to each other.
In regards to claim 13, Chen et al. further comprising a thermal interface material layer 60 disposed between the first thermal pillar (62,right/left 66a) and the package substrate 52 and between (indirectly between) the second thermal pillar (middle 66a in figure 4A) and the package substrate 52.
In regards to claim 14, Chen et al. show wherein each of the first (62,right/left 66a) and second (middle 66a in figure 4A) thermal pillars includes: a horizontal segment parallel to the package substrate 52; and a vertical segment which extends from an end portion of the horizontal segment toward a top surface of the package substrate 52, wherein a bottom surface of the horizontal segment is exposed by the first heat transfer film 58a,58c.
12 faces the third lateral surface of the semiconductor chip 10, and the second thermal pillar (middle 66a in figure 4A) is disposed between (indirectly between) the first chip stack 12 and the semiconductor chip 10.
In regards to claim 16, Chen et al. further comprising an interposer substrate (within 50/lower portion of 50) disposed between the package substrate 52 and the first chip stack 12 and between the package substrate 52 and the semiconductor chip 10; and a thermal interface material layer 60 disposed between a bottom surface of the first thermal pillar 62 and a top surface of the interposer substrate 52 and between a bottom surface of the second thermal pillar (middle 66a in figure 4A) and the top surface of the interposer substrate (within 50/lower portion of 50).
In regards to claim 17, Chen et al. further comprising an interposer substrate (within 50/lower portion of 50) disposed between the package substrate 52 and the first chip stack 12 and between the package substrate 52 and the semiconductor chip 10, wherein each of the first (62,right/left 66a in figure 4A) and second (middle 66a in figure 4A) thermal pillars includes: a horizontal segment parallel to the package substrate 52; and a vertical segment extending from an end portion of the horizontal segment toward a top surface of the package substrate 52, wherein the horizontal segment of the first thermal pillar (62,right/left 66a in figure 4A) is disposed on a top surface of the interposer substrate (within 50/lower portion of 50), the vertical segment of the first thermal pillar (62,right/left 66a in figure 4A) is in contact with a first lateral surface of the interposer substrate (within 50/lower portion of 50), the horizontal segment of the second thermal pillar (middle 66a in figure 4A) is disposed on the top surface of the interposer substrate (within 50/lower portion of 50), and the vertical segment of the second thermal pillar (middle 66a in figure 4A) is in contact with a second lateral surface of the interposer substrate (within 50/lower portion of 50), wherein the second lateral surface of (middle 66a in figure 4A) the interposer substrate (within 50/lower portion of 50) is opposite to the first lateral surface of the interposer substrate (within 50/lower portion of 50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Initially, it is noted that the 35 U.S.C. § 103 rejection based on heat dissipation patterns and heat transfer films; and the first and second heat transfer films and upper thermal interface material layers and the first heat transfer film   deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication # 2013/0208426 A1).

In regards to claim 1, Kim et al. (figure 26) show a semiconductor package, comprising: a first thermal pillar 32,33 disposed on a package substrate 21, and having (inner portion between the edges of 32,33); a first chip stack 51,52,53,54 disposed on the package substrate 21 and in the opening of the first thermal pillar 32,33, and including a first lateral surface (bottom surface of 51); a semiconductor chip 41 disposed on the package substrate 21 and in the opening, wherein the semiconductor chip 41 is spaced apart (by the adhesive between 41 and 51) from the first chip stack 51,52,53,54; and a first heat transfer film 29 disposed between the first thermal pillar 32,33 and the first lateral surface of the first chip stack 51,52,53,54.
Therefore, it would have been obvious to one of ordinary skill in the art to use the heat dissipation patterns and the heat transfer films as "merely a matter of obvious engineering choice" as set forth in the above case law.
In regards to claim 2, Kim et al. show wherein the semiconductor chip 41 includes a second lateral surface (top of 41) extending parallel to the first lateral surface (bottom surface of 51) of the first chip stack 51,52,53,54 and adjacent to the first thermal pillar 32,33, and the semiconductor package further comprises a second heat transfer film 29 disposed between the first thermal pillar 32,33 and the second lateral surface (top of 41) of the semiconductor chip 41.
In regards to claim 3, Kim et al. show wherein the first chip stack 51,52,53,54 further includes a third lateral surface parallel to the first lateral surface, the semiconductor chip 41 further includes a fourth lateral surface parallel to the second lateral surface, and the third lateral surface of the first chip stack 51,52,53,54 and the fourth lateral surface of the semiconductor chip 41 are exposed by the first and second heat transfer films 29.
In regards to claim 7, Kim et al. show wherein the semiconductor chip 41 includes a second lateral surface adjacent to the first thermal pillar 32,33 and extending parallel to the first lateral surface of the first chip stack 51,52,53,54, and the first heat transfer film 29 extends between the first thermal pillar 32,33 and the second lateral surface of the semiconductor chip 41.
32,33 disposed between the first chip stack 51,52,53,54 and the semiconductor chip 41, wherein the second thermal pillar 32,33 is spaced apart (32 is spaced apart from 33) from the first thermal pillar 32,33.
Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent # 10,062,665 B2).

In regards to claim 4, Chen et al. (see figures 3 and 4A-4G) further comprising; an upper thermal interface material layer 58a,58b,58c disposed on the first chip stack 12, the semiconductor chip 10, and the first thermal pillar 62,66; and an air gap (66c;see column 6, line 19- column 7, line 3) disposed between the upper thermal interface material layer 58a,58b,58c, the first chip stack 12 and the semiconductor chip 10, wherein the air gap 66c is a space filled with air (see column 6, line 19- column 7, line 3).
In regards to claim 18, Chen et al. further comprising: an upper thermal interface material layer 58a,58b,58c disposed on a top surface of the first chip stack 12 and a top surface of the semiconductor chip 10; and an air gap (66c;see column 6, line 19- column 7, line 3) between the second lateral surface of the first chip stack 12 and the fourth lateral surface of the semiconductor chip 10, wherein the air gap (66c;see column 6, line 19- column 7, line 3) is covered with the upper thermal interface material layer 58a,58b,58c, wherein the air gap (66c;see column 6, line 19- column 7, line 3) is filled with air.
In regards to claim 19, Chen et al. farther (see figures 3 and 4A-4G) comprising: an upper thermal interface material layer 58a,58b,58c disposed on a top surface of the first chip stack 12 and a top surface of the semiconductor chip 10; and a heat slug 72a,72b disposed on the upper thermal interface material layer 58a,58b,58c, wherein the heat slug surrounds the first chip stack 12 and the semiconductor chip 10, wherein the upper thermal interface material layer 58a,58b,58c is in contact with a top surface of 62,66 and a top surface of the second thermal pillar (middle 66a in figure 4A).
In regards to claim 20, Chen et al. show wherein the first 58a,58c and second 58b heat transfer films are in contact with a top surface of the package substrate 52.
	Therefore, it would have been obvious to one of ordinary skill in the art to use the first and second heat transfer films and upper thermal interface material layers and the first heat transfer film as "merely a matter of obvious engineering choice" as set forth in the above case law.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












12/29/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826